PD-1403-15
                                    ND. 03-14-00173-           CR.
                         IN   THE    COURT   OF   CRIMINAL       APPEALS

                                       AUSTIN,         TEXAS

BRIAN   TAYLOR                                §   .
                                                         FROM    APPEAL   No .Q3-1 4-001 73-CR
                                              §
V                                             S          TRIAL    COURT   No .38660
THE STATE OF TEXAS                            §         BURNET            , COUNTY
                                                                                    rs
                 FIRST    MOTION      FOR    EXTENTION     OF    TIME   TO   FILE

                       PETITION FOR DISCRETIONARY REVIEW:                                OCT 29 2015

To the Honorable 3udge of said court of criminal appeals::                                  "- •-• -'-^

       Comes now, BRIAN TAYLOR                          .petitioner, and files this
motion for extention of ninety (9>0 ) days •= in which to file a pet-
                                                     FILED iiM
ition for Discretionary Review. In support of t^s—mation,petitioner
shows the court the following:                                                  npy o n ?~'--

                                                  I
                                                                             Abel Acosta, Cierk
      The petitioner was convicted in the 424th                         th District court of

    BURNET         , county Texas of the offence of INDECENCY WITH A
CHILD BY CONTACT              in case No. 3B660                      CR styled STATE OF TEXAS

Us.BRIAN TAYLOR                       . The petitioner appealed to the court of

appeals ^HIRD                 district. The case was nFFTRMFD                            on 14th

day    of    OCTOBER

                                                  II


      The prBsehtndeadline for filing the petition for Discretionary

review is 14th                  day of NOVEMBER The petitioner has not requested
any extention prior tP this request.
                                               Ill


   Prtitioner request for                 an extention is based upon the following

facts:        Petitioner      was   not   notified        of   the    decision       of    the          court    of

appeals in his case until _2_0                       day of OCTOBER .               Petitioner attorney
on appeal has         informed petitioner that he/she will not represent

him on the       petition for         Discretionary Review.                 Petitioner has                been

trying    to    obtain      legal   counsel    for    this      matter.




   Wherefore,         petitioner prays         this court grant                  this motion             and

extend the deadline for filing the                    petition for               Discretionary

review in case Nol;03-1 4-001 7g:RCRto 1 4th                      day of DECEMBER .




                                                                            iqnature
                                                                           sig            //        >


                                                                          Orfa/?      'Tfca/tf r
                                                                           print    name        '
                                                                          petitioner pro             se
                                                                          T.D.C.3. # /<7/;./ ifffl                Day of OC^jfr